Citation Nr: 0906003	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
50 percent for depressive disorder, not otherwise specified.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO), 
which denied the benefits sought on appeal.

In an August 2004 rating decision the RO granted service 
connection for depressive disorder not otherwise specified, 
associated with tendonitis, right ankle.  In that decision 
the RO assigned that disorder a 30 percent disability rating 
effective from January 27, 2004.  In December 2004 the 
Veteran submitted a notice of disagreement to initiate an 
appeal as to the 30 percent rating assigned. 

After the Veteran initiated his appeal on that matter, the RO 
increased the assigned rating to 50 percent in a February 
2005 rating decision.  Following a remand to the RO to 
provide the Veteran a statement of the case-see Manlincon v. 
West, 12 Vet. App. 238 (1999), AB v. Brown, 6 Vet. App. 35, 
38 (1993)-the Veteran perfected his appeal as to the 
initially assigned 50 percent disability rating.

In a September 2005 rating decision the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 
The Veteran perfected an appeal as to that denial.

In August 2008, the Board remanded both issues for additional 
development.


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's depressive 
disorder, not otherwise specified, caused no more than 
occupational and social impairment, with reduced reliability 
and productivity, or difficulty in establishing and 
maintaining effective work relationships. The evidence does 
not show deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, or shown an inability 
to establish and maintain effective relationships.

2.  The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The schedular criteria have not been met for a disability 
rating in excess of 50 percent for depressive disorder, not 
otherwise specified,.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between August 2002 and August 2008, as well 
as in statements of the case and supplemental statements of 
the case.  These documents provided notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  The statements of 
the case informed the Veteran of the specific rating criteria 
which would provide a basis for increased ratings regarding 
his service-connected disorder, and criteria required with 
respect to the claim for a total rating due to service-
connected disabilities.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated in 
a November 2008 statement of the case (regarding the 
psychiatric disability rating claim) and supplemental 
statement of the case (regarding the total rating claim). 
 While the appellant did not receive full notice prior to the 
initial decisions, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for psychiatric problems as well 
as for his other service-connected disabilities, and the 
reports of a number of examinations relevant to the claims on 
appeal.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law, by affording VA 
examinations as discussed below.  There is no indication that 
any additional evidence remains outstanding.

II.  Disability Rating for Depressive Disorder

A.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating-
"staged" ratings-from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Currently, the RO 
has assigned the Veteran's depressive disorder, not otherwise 
specified, a disability rating of 50 percent for the entire 
period for which service connection has been in effect.  The 
RO has assigned that rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (reflecting service connection for major 
depressive disorder).  According to 38 C.F.R. § 4.126(a), a 
mental disorder shall be evaluated "based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula for evaluating disability 
due to mental disorders is found at 38 C.F.R. § 4.130.

The Veteran's depressive disorder, not otherwise specified, 
is currently rated as 50 percent disabling, under 38 C.F.R. § 
4.130, Code 9434.  To warrant a 50 percent rating under that 
code, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. Id. 

A higher disability rating of 100 percent is assignable, and 
warranted for total occupational and social impairment, due 
to symptoms as cited for that level under 38 C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

A GAF score from 41 to 50 represents serious symptoms, 
or any serious impairment in social or occupational 
functioning.  

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

B.  Factual Background
 
The claims file contains competent medical evidence in the 
form of records showing treatment by both VA and private 
medical providers following service.  This includes 
applicable VA treatment and examination reports dated from 
2004 to September 2008.  The most salient evidence material 
to the consideration of the Veteran's claim is contained in 
the reports of VA examinations dated in August 2004, July 
2005, October 2006 and September 2008.

These VA examination reports generally show no significant 
variance in the symptomatology of the service-connected 
depressive disorder, not otherwise specified.  All of these 
reports contain similar findings, which were at each time, 
inconsistent with the criteria required for a higher 
disability rating than the existing 50 percent.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434.  

The subjective and objective findings contained in each of 
these reports show that the Veteran had no delusions, or 
hallucinations, or psychotic symptoms, or suicidal thoughts 
(with one exception, discussed below), or homicidal thoughts.  
The Veteran did not have any panic attacks, or alcohol or 
substance abuse.  The objective findings in these reports 
show that during the examinations he was oriented as to time, 
place, and person, and his personal hygiene was adequate.  
The Veteran appeared reasonably groomed except for at the 
August 2004 VA examination, when he was somewhat disheveled 
on arriving for the appointment.  

Except for the August 2004 VA examination, which contains a 
GAF score of 60, each of the other three examinations 
conducted between July 2005 and September 2008 contain GAF 
scores of 55, reflecting moderate symptoms or moderate 
difficulty in social or occupational functioning.  See DSM-
IV.  This was also the conclusion of the July 2005 VA 
examiner, who on assigning a 55 GAF score, noted this was 
consistent with moderate symptoms of depression.  

On the whole, reports of VA psychiatric examinations between 
August 2004 and September 2008 show that the Veteran had 
moderate symptoms of depression that were secondary to 
multiple issues; including due to pain of the service-
connected ankles, but also, and to a greater degree, due to 
pain of the Veteran's significant back disorder, and due to 
being not able to work.  Notably, the Veteran is in receipt 
of Social Security Administration benefits granted on the 
basis of the impact of the non-service-connected back 
disorder on the Veteran's employability.
  
The report of the most recent VA examination, in September 
2008, contains findings largely representative of those 
contained in the prior VA examination reports-dated from 
August 2004 to October 2006-with respect to the Veteran's 
psychiatric condition due to the service-connected depressive 
disorder.  The September 2008 VA examination report contains 
findings reflective of other medical evidence during the 
period in which service connection has been in effect for the 
depressive disorder.  

With respect to the foregoing, the September 2008 VA 
examination report shows that the Veteran reported he had 
never been married, albeit earlier VA examination reports 
indicate that he had been and that his wife had left him.  
The September 2008 VA examination report shows that the 
Veteran reported that he maintained no friendships and was 
not close to other family members.  He had obtained a 
associate degree in business at a community college in 1990 
and a bachelor's degree in 1992.  The Veteran was last 
employed in 2002, when he worked part time at the front desk 
at a hotel.  He left that after two or three months because 
he could not cope with the activities and work ethics.  

The Veteran reported that he never drank alcohol or used 
illicit drugs, and he had not had psychiatric 
hospitalizations.  He reported that he was taking no 
medications for his depressive disorder, and had been 
receiving psychotherapy treatment for years.   

The Veteran described himself as a "psychic empathy," which 
on his description, appears to indicate his belief that he 
had some extent of intuitive feel for people.  The examiner 
pointed out that during an earlier evaluation in 1999, the 
examiner then noted findings indicating that the Veteran's 
back pain symptoms contributed to his depressed mood.  

During the examination the Veteran was agreeable, quite 
jovial, reasonably groomed, and with good eye contact.  He 
was alert and oriented in all spheres.  His attention and 
concentration were adequate, and verbalizations indicated 
that thoughts were logical, coherent, and well organized.  
There was no indication of impairment of thought or 
communication.  The Veteran provided much detail and 
elaboration in answers to questions.  Receptive and 
expressive language functions were intact.  Speech was 
intelligible.  He had some difficulty remembering dates of 
significant personal events; however, he was able to recall 
three out of three common objects after a short delay, a 
standard test for short-term memory, and he performed 
"serial sevens" without error.

The Veteran did not display any gross psychotic symptoms, 
such as delusions or hallucinations.  He also did not report 
homicidal thoughts, but did report having some suicidal 
ideation but with no serious intent.  The Veteran reported 
having no problems with self-care activities such as dressing 
and bathing, even though he would not shower for days.  He 
was living with his parents, and helped with routine 
household and yard tasks, and manages his own money.  He made 
his own decisions and plans, and drove himself to the 
evaluation.  

After examination, the examination report contains a 
diagnosis that he continued to meet criteria for depressive 
disorder.  The examiner opined that there did not appear to 
be any significant changes in the depression that was 
secondary to his problems with his ankles.  On Axis I, the 
diagnosis was recurrent major depression.  The report records 
a GAF score of 55.  

The examiner concluded with comments that the Veteran was 
socially fairly isolative, and he had limited recreational 
and leisure activities.   The examiner noted that in addition 
to the depression secondary to his problems with the ankles, 
that medical records also noted depression in association 
with chronic back pain.  The examiner concluded with an 
opinion that if only the depression associated with the 
ankles' problems were taken into account (that is, the 
service-connected part of the depressive disorder), it was 
likely that there would be an occasional decrease in work 
efficiency, but generally satisfactory functioning of the 
Veteran.   

C.  Analysis

The Board finds that the objective medical evidence does not 
show that the symptoms associated with the Veteran's 
depressive disorder, not otherwise specified, have 
approximated the criteria required for entitlement to an 
evaluation in excess of 50 percent.  The evidence shows 
objective findings of some suicidal ideation but with no 
serious intent.  Otherwise, there is no homicidal thoughts, 
delusions, obsessive or ritualistic behavior, hallucinations, 
inappropriate behavior, or episodes of violence.  The Veteran 
had no significant sleep impairment or panic attacks.

While these findings may most nearly approximate the criteria 
for a 50 percent rating, the objective findings of record are 
insufficient to warrant a rating in excess of 50 percent.  
Other than the finding with respect to suicidal ideation, 
there is no documentation of any significant symptoms 
identified in the criteria for the next higher (70 percent) 
rating, such as obsessional rituals; illogical speech; near 
continuous panic or depression; spatial disorientation or 
neglect of personal appearance and hygiene.  

The Veteran does not have any significant set of symptoms 
approximating those ordinarily associated with the criteria 
for a 70 percent disability rating, such as the criteria 
described above.  Importantly, though the Veteran may have 
had relationship problems with a former wife, and he was not 
close to his family, there is no showing of an inability to 
establish and maintain effective relationships.  The 
Veteran's work/career status was due primarily to physical 
problems due to his back disorder.  There is no evidence of 
any depressive disorder-related problems that diminished the 
Veteran's effectiveness in his job when he was working, to 
any significant extent.  

In sum, the symptoms of the psychiatric disability do not 
come near to approximating the criteria for the next higher 
rating of 70 percent at any time.  There is no basis for a 
disability rating in excess of 50 percent for any period 
since service connection came into effect.  The Veteran did 
not have any symptoms ordinarily associated with the criteria 
for a 70 percent disability rating, such as those described 
above.  More importantly, he does not have deficiencies in 
most areas or an inability to establish and maintain 
effective relationships for that period.  He does have some 
deficiencies in some of these areas, but such deficiencies 
are contemplated in ratings lower than 70 percent.  
Therefore, a higher rating in excess of the 50 percent 
evaluation is not warranted at any time.   

III.  Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities
 
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(a)  depressive disorder not otherwise specified, 
evaluated as 50 percent disabling;   

(b)  tendonitis, left ankle, evaluated as 10 percent 
disabling;  

(c) tendonitis, right ankle, evaluated as 10 percent 
disabling; 

(d) residual scars, status post repair of bilateral 
inguinal hernias, evaluated as 10 percent disabling; and

(e) status post repair of bilateral inguinal hernias, 
evaluated as zero percent disabling.  

After combining these ratings under 38 C.F.R. § 4.25, with 
consideration of the bilateral factor for the bilateral ankle 
disabilities under 38 C.F.R. § 4.26, the Veteran does meet 
the minimum schedular threshold requirement (of a combined 
disability rating of 70 percent or more).  38 C.F.R. § 
4.16(a).  Thus, the Veteran does meet the minimum schedular 
requirements to be considered for a TDIU.  Id.  

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, preclude the 
veteran from securing or following a substantially gainful 
occupation. See 38 C.F.R. § 4.16(a).  

Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's March 2005 application for TDIU, he reported 
that he was prevented from securing or following any 
substantially gainful occupation due to his service-connected 
depressive disorder.  He reported that he completed four 
years of college.  

In that application he reported that he had last worked full 
time in October 2000, when he worked 40 hours a week at the 
front desk of a motel.  The most he ever earned was $8,000.00 
in one year, in 1987.  He subsequently worked part time at 
the front desk of two different motels, from June to October 
2001 and in the spring of 2002.  He stated that after 
becoming too disabled to work he had attempted to obtain 
employment at every hotel in Bangor during the period from 
2000 to 2003.  He stated that he was not employed and that 
his total earned income for the past 12 months was $0.00.  He 
stated that he left his last job because of his disability, 
that he either received or expected to receive disability 
retirement benefits identified as "SSD", and that he did 
not receive workers compensation benefits.  

As the reason for his inability to secure or follow any 
substantially gainful occupation, the Veteran listed his 
service-connected depressive disorder.  He does not claim, 
and the evidence does not show that any of the other service 
connected disabilities listed above has any significant 
impact on the Veteran's ability to work.  

Above, the Board has evaluated the Veteran's service-
connected depressive disorder in light of the medical 
evidence of record and relevant schedular criteria for rating 
these disabilities.  The medical evidence includes the 
reports of five recent VA examinations between August 2004 
and September 2008.  

The examiner from the January 2006 VA examination reviewed 
the claims file and based on that, opined that the Veteran's 
service-connected depression did not preclude him from 
obtaining or retaining gainful employment.  The examiner 
noted that during his July 2005 examination of the Veteran, 
the Veteran indicated that his inability to work due to his 
back problems was a source of frustration for the Veteran, 
and was one stressor contributing to his depression.  The 
examiner thereby concluded that it would not be unreasonable 
to infer that if the Veteran were to find employment, that 
this would lead to some improvement in the Veteran's mood.  
Again, based on all of this, the examiner opined that the 
Veteran's depression did not preclude him from obtaining or 
retaining gainful employment.  

In addition to the Veteran's service-connected disabilities, 
he also has other conditions, including a back disorder, 
which had been shown to have a significant impact on his 
ability to work.  Documents associated with a 1990 Social 
Security Administration (SSA) decision awarding SSA 
disability benefits contain findings that the Veteran's 
diagnosed L3 fracture dislocation with cauda equine syndrome 
warranted benefits.  No other condition was listed as a basis 
for the grant.  Findings included that examination showed 
that the Veteran's back condition resulted from an automobile 
accident, and resulted in multiple surgeries and secondary 
pain.  Medical records associated with the determination show 
that the Veteran's depressive disorder was considered to be 
only mild and intermittent.

In summary, the Veteran has other conditions for which 
service connection status is not in effect, which may have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the Veteran is entitled to 
a TDIU rating.

Above, the Board considered the disabling manifestations of 
the Veteran's most significantly debilitating service-
connected disability, his depressive disorder.  In doing so, 
the Board denied any increase over the existing 50 percent 
rating.  

Service-connection is in effect for left and right ankle 
disabilities, and residuals, including scar, associated with 
status post repair of bilateral inguinal hernias.  None of 
these is shown to be a major factor in terms of the Veteran's 
ability to work.  These were all evaluated by the RO in a 
July 2003 rating decision.  The evaluations assigned or 
continued at that time for each (zero or 10 percent) signify 
no significant impairment with respect to an impact on the 
ability to work.  The Veteran did not appeal any of the RO's 
determinations, and has not later raised a claim that any has 
increased in severity.  Nor does the evidence on file show 
this, or show that any of these disabilities impact 
significantly on the Veteran's ability to work.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the Veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
Veteran's service-connected disabilities-that some factor 
exists that takes this Veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.

On this point, the Board finds that the schedular rating 
criteria are not inadequate to rate the Veteran's depressive 
disorder, as it is rated below the maximum allowable under 
the relevant codes.  While the evidence may show that the two 
service-connected ankle disabilities might limit the Veteran 
to some extent to sedentary employment, this is insufficient 
by itself to show that service-connected disability precludes 
sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
Veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities, to include the specifically claimed psychiatric 
disability.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
Veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Entitlement to a disability rating in excess of 50 percent 
for depressive disorder, not otherwise specified, is denied.  

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


